Exhibit 10.1


THIRD SUPPLEMENTAL FORBEARANCE AGREEMENT
This THIRD SUPPLEMENTAL FORBEARANCE AGREEMENT, dated as of September 24, 2017
(this “Agreement”), is by and among Armstrong Energy, Inc., a corporation
organized under the laws of Delaware (the “Company”), the Guarantors (together
with the Company, the “Obligors”) and the undersigned beneficial holders or
investment managers or advisors for such beneficial holders (together with any
party that executes a Third Supplemental Forbearance Joinder Agreement (the form
of which is attached hereto as Exhibit A) after the date hereof, the “Supporting
Holders”) of the Company’s 11.75% Senior Secured Notes due 2019 (the “Notes”).
WHEREAS, the Company, the Guarantors and Wells Fargo Bank, National Association,
as Trustee and Collateral Agent (in either or both such capacities, the
“Trustee”), are parties to (1) that certain Indenture, dated as of December 21,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”) under which the Notes were issued; (2) that certain
Security Agreement, dated as of December 21, 2012 and (3) that certain Pledge
Agreement, dated as of December 21, 2012 and any related documents and
instruments that serve to grant and provide collateral to the Trustee (as
amended, restated, supplemented or otherwise modified from time to time, and
collectively, the “Security Documents” and, together with the Indenture, the
“Notes Documents”);
WHEREAS, the current principal amount outstanding of such Notes is $200,000,000
and interest payments on the Notes are due semiannually, on June 15 and December
15;
WHEREAS, an interest payment on the Notes in the amount of $11,750,000 was due
on June 15, 2017 (the “June 2017 Interest Payment”), and the Company did not
make such payment (the “Specified Default”);
WHEREAS, on July 17, 2017 (after giving effect to section 14.07 of the
Indenture), the Company’s nonpayment on the June 2017 Interest Payment had
continued for a period of thirty (30) days and thus matured into an Event of
Default;
WHEREAS, as a result of the Specified Default, the Holders and the Trustee will
at all times have the immediate right to exercise any and all remedies allowed
pursuant to the terms of the Notes Documents, including, without limitation,
(a) charging default rate interest, (b) the initiation or continuation of any
legal action, and any enforcement action permitted under the Notes Documents,
against the Company or any Guarantor, (c) instructing the Trustee to take any
action permitted under the Notes Documents or applicable law, and (d) taking any
such actions in furtherance of any of the foregoing (collectively, all such
rights and remedies the “Rights and Remedies”);
WHEREAS, the Company is exploring a potential restructuring or recapitalization
transaction (a “Potential Transaction”);




1

--------------------------------------------------------------------------------




WHEREAS, to facilitate discussions in respect of a Potential Transaction, the
Obligors and the Supporting Holders executed: (a) that certain Forbearance
Agreement, dated as of July 16, 2017 (the “Original Forbearance Agreement”), in
which the Obligors and the Supporting Holders agreed to temporarily forbear in
the exercise of their Rights and Remedies solely to the extent arising from the
occurrence and continuation of the Specified Default, subject to the terms and
conditions of the Original Forbearance Agreement; (b) that certain First
Supplemental Forbearance Agreement, dated as of August 15, 2017 (the “First
Supplemental Forbearance Agreement”), in which the Obligors and the Supporting
Holders agreed to continue to temporarily forbear in the exercise of their
Rights and Remedies solely to the extent arising from the occurrence and
continuation of the Specified Default, subject to the terms and conditions of
the First Supplemental Forbearance Agreement; and (c) that certain Second
Supplemental Forbearance Agreement, dated as of September 15, 2017 (the “Second
Supplemental Forbearance Agreement”), in which the Obligors and the Supporting
Holders agreed to continue to temporarily forbear in the exercise of their
Rights and Remedies solely to the extent arising from the occurrence and
continuation of the Specified Default, subject to the terms and conditions of
the Second Supplemental Forbearance Agreement;
WHEREAS, the Second Supplemental Forbearance Period (as defined in the Second
Supplemental Forbearance Agreement) will terminate at 11:59 p.m. New York City
time on September 24, 2017; and
WHEREAS, to facilitate continued discussions in respect of a Potential
Transaction, the Obligors and the Supporting Holders agree to continue to
temporarily forbear in the exercise of their Rights and Remedies solely to the
extent arising from the occurrence and continuation of the Specified Default,
subject to the terms and conditions of this Agreement.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
SECTION I.  ACKNOWLEDGMENTS
1.01    Each of the Obligors hereby acknowledges and agrees, upon execution and
delivery of this Agreement, subject to the terms set forth herein, that:
(a)The acknowledgements contained in sections 1.01(a)-(d) of the Original
Forbearance Agreement remain true in all respects;
(b)Subject to the terms of this Agreement, the Supporting Holders have not
waived, released or compromised, do not hereby waive, release or compromise, and
may never waive, release or compromise any events, occurrences, acts, or
omissions that may constitute or give rise to any defaults or Events of Default,
including, without limitation, the Specified Default, that existed or may have
existed, or may presently exist, or may arise in the future, nor does any
Supporting Holder waive any Rights and Remedies, including, without limitation,
the right to direct the Collateral Agent (as defined in the Security Documents)
to foreclose on any property pledged as Collateral (as defined in the Security
Documents) under the Notes Documents;


2

--------------------------------------------------------------------------------




(c)The execution and delivery of this Agreement shall not, except as otherwise
set forth herein: (i) constitute an extension, modification, or waiver of any
aspect of the Indenture; (ii) extend the maturity of the Notes or the due date
of any payment of any amount(s) due thereunder or payable in connection
therewith; (iii) give rise to any obligation on the part of the Supporting
Holders to extend, modify or waive any term or condition of the Notes; (iv)
establish any course of dealing with respect to the Notes; or (v) give rise to
any defenses or counterclaims to the right of the Supporting Holders to compel
payment of the Notes or any amounts(s) due thereunder or payable in connection
therewith or otherwise enforce their rights and remedies set forth in the Notes
Documents; and
(d)Except as expressly provided herein, the Supporting Holders’ agreement to
forbear in the exercise of their Rights and Remedies solely as to the Specified
Default, and to perform as provided herein, shall not invalidate, impair, negate
or otherwise affect the Trustee’s or Supporting Holders’ ability to exercise
their Rights and Remedies under the Notes Documents or otherwise.
SECTION II.      THIRD SUPPLEMENTAL FORBEARANCE
2.01    Third Supplemental Forbearance. In consideration of the Obligors’
agreement of timely and strict compliance with the terms of this Agreement, and
in reliance upon the representations, warranties, agreements and covenants of
Obligors set forth herein, subject to the satisfaction of each of the conditions
precedent to the effectiveness of this Agreement, from the Agreement Effective
Date (as defined below) until the Termination Date (as defined below), each
Supporting Holder (severally and not jointly) hereby agrees to forbear
(the “Third Supplemental Forbearance”) from exercising any of the Rights and
Remedies under the Notes Documents or applicable law solely with respect to the
Specified Default. For the avoidance of doubt, during the Third Supplemental
Forbearance Period only, each Supporting Holder agrees that it (individually or
collectively) will not deliver any notice or instruction to the Trustee
directing the Trustee to exercise any of the Rights and Remedies under the Notes
Documents or applicable law solely with respect to the Specified Default.
2.02    Limitation on Transfers of Notes. During the Third Supplemental
Forbearance Period, each of the Supporting Holders hereby agrees not to sell,
assign, pledge, lend, hypothecate, transfer or otherwise dispose of (each, a
“Transfer”) any ownership (including beneficial ownership) of Notes (or any
rights in respect thereof, including but not limited to the right to vote) held
by such Supporting Holder as of the date hereof except to a party who (i) is
already a Supporting Holder party to this Agreement or (ii) prior to such
Transfer, agrees in writing to be bound by all of the terms of this Agreement
(including with respect to any and all claims it already may hold against the
Company prior to such Transfer) by executing a Third Supplemental Forbearance
Joinder Agreement substantially in the form of Exhibit A hereto, and delivering
an executed copy thereof, within two (2) business days of closing of such
Transfer, to counsel to the Company. Any Transfer made in violation of this
Section 2.02 shall be void ab initio, and the Company shall have the right to
enforce the voiding of any such Transfer.
2.03    Third Supplemental Period Forbearance Period. The Third Supplemental
Forbearance shall commence on the Agreement Effective Date (as defined below)
and continue


3

--------------------------------------------------------------------------------




until the earlier of (a) September 29, 2017 at 12:01 p.m. New York City time and
(b) the date on which any Event of Termination (as defined below) shall have
occurred (the earlier of (a) and (b), the “Termination Date” and the period
commencing on the Agreement Effective Date and ending on the Termination Date,
the “Third Supplemental Forbearance Period”). From and after the Termination
Date, the Third Supplemental Forbearance shall immediately and automatically
terminate and have no further force or effect, and each of the Supporting
Holders shall be released from any and all obligations and agreements under this
Agreement and shall be entitled to exercise any of the Rights and Remedies as if
this Agreement had never existed, and all of the Rights and Remedies under the
Notes Documents and in law and in equity shall be available without restriction
or modification, as if this Third Supplemental Forbearance had not occurred.
SECTION III.      EVENTS OF TERMINATION.
3.01    Events of Termination. The Third Supplemental Forbearance Period shall
automatically terminate if any of the following events shall occur (each, an
“Event of Termination”):
(a)    the failure of any Obligor to comply with any term, condition or covenant
set forth in this Agreement, including, without limitation, the covenants in
Section IV of this Agreement, unless (a) holders of a majority of the principal
amount of debt held by all Supporting Holders (the “Requisite Supporting
Holders”), in their sole discretion, grant a cure period for compliance with
such term, condition or covenant (in which case the Third Supplemental
Forbearance Period shall terminate if the applicable Obligor does not comply by
the expiration of the cure period granted by the Requisite Supporting Holders)
or (b) the Obligor’s failure to comply is otherwise waived by the Requisite
Supporting Holders; provided that, notwithstanding the foregoing, the Obligors
shall have three (3) business days to cure any default of the covenants
contained in Sections 4.05(c) and (f) herein after receiving notice of such
default.
(b)    other than the Specified Default relating to the non-payment of the June
2017 Interest Payment, there occurs any Default or Event of Default under the
Indenture that is not cured within any applicable grace period;
(c)    a case under title 11 of the United States Code or any similar
reorganization, liquidation, insolvency, or receivership proceeding under
applicable law is commenced by any Obligor;
(d)    the Company notifies any Supporting Holder or its representatives that it
is terminating discussions regarding a Potential Transaction; or
(e)    the Company cures the Specified Default by making the June 2017 Interest
Payment and pays any default interest or late penalties, and no other Default or
Event of Default has occurred and remains uncured at the time the Company cures
such Specified Default.
SECTION IV.      OTHER AGREEMENTS
4.01    Accrued Interest. The Obligors agree that during the Third Supplemental
Forbearance Period, interest on all outstanding Obligations, including the
unpaid principal amount


4

--------------------------------------------------------------------------------




of the Notes and the June 2017 Interest Payment, shall continue to accrue at a
rate of 11.75% per annum (plus, to the extent applicable, any additional
interest, penalties, fines or other payments required by any of the Notes
Documents or applicable law) pursuant to the terms of the Indenture.
4.02    Negative Covenants. The Obligors covenant that during the Third
Supplemental Forbearance Period, each of Obligors shall not:
(a)    (i) Incur (as defined in the Indenture), directly or indirectly, any
Indebtedness (as defined in the Indenture); or (ii) create, Incur (as defined in
the Indenture) or suffer to exist any Lien (other than Permitted Liens) upon any
of its property or assets or income or profits therefrom, or collaterally assign
or convey as collateral any right to receive income therefrom, in each case that
is not used immediately to irrevocably repay the Notes; or
(b)    (i) Terminate the engagement of the CRO; or (ii) modify the terms of the
CRO’s engagement, including the scope of the CRO’s duties, without the consent
of the Requisite Supporting Holders, such consent not to be unreasonably
withheld.
4.03    Active Engagement of CRO. The Company shall actively engage the CRO in
its business and operations and otherwise ensure that the CRO selected and
appointed pursuant to the terms of the Original Forbearance Agreement is
properly utilized, including, but not limited to, requesting that the CRO
perform some or all of the services described in the CRO’s engagement letter
during the Third Supplemental Forbearance Period.
4.04    Retention of Professionals; Expenses.
(a)    The Company shall continue to pay (i) the reasonable and documented fees
and expenses of Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”),
counsel to the Supporting Holders, in accordance with the engagement letter
executed with Paul, Weiss; and (ii) the reasonable and documented fees of any
local counsel retained by Paul, Weiss.
(b)    The Company shall continue to pay the reasonable and documented fees and
expenses of Houlihan Lokey, Inc. (“Houlihan”, and together with Paul, Weiss and
any local counsel retained by Paul, Weiss, the “Advisors”), financial advisors
to the Supporting Holders, in accordance with the engagement letter executed
with Houlihan.
(c)    The Company shall continue to pay the reasonable and documented fees and
expenses of Loeb & Loeb LLP (“Loeb”), counsel to the Trustee, in accordance with
the engagement letter executed by the Trustee with Loeb; provided that Loeb may
include the Trustee’s reasonable and documented fees and expenses on any invoice
submitted by Loeb, and the Company shall continue to pay such reasonable and
documented fees to Loeb for the benefit of the Trustee.
4.05    Information. The Obligors shall provide to the Advisors and to each
Supporting Holder that has executed an NDA (as defined in the Original
Forbearance Agreement) with the Company (such Supporting Holders, “Restricted
Holders”):


5

--------------------------------------------------------------------------------




(a)    promptly and in any event within two (2) business days of the occurrence
thereof, written notice (which notice may be delivered by an email from the
Obligors or their counsel to Paul, Weiss) regarding the occurrence of (i) any
Event of Termination or (ii) any other event which could reasonably be expected
to have a material adverse effect on the Obligors or their businesses or assets;
(b)    twice weekly reports regarding the status of or any developments in
connection with a Potential Transaction, provided that, any such reports may be
replaced with a conference call between representatives of the Company and the
Restricted Holders to discuss the topics referred to above;
(c)    upon written request of the Advisors, any information that is reasonably
necessary to evaluate the Company and its Affiliates, a Potential Transaction
(including copies of any term sheets, letters of intent, or other similar
agreements, solicitations of interest or other materials relating to a Potential
Transaction received by or delivered to the Company or any of its advisors), any
underlying financial information reasonably necessary to evaluate a Potential
Transaction, and to verify the Obligors’ compliance with the terms of this
Agreement, the Indenture or any of the Notes Documents (other than with respect
to the Specified Default), such information shall be provided to the Advisors as
promptly as reasonably practicable following the Advisors’ written request for
such information (which may be delivered by email);
(d)    upon the reasonable request of the Advisors or the Restricted Holders in
connection with evaluating the Business Plans (as defined in the Original
Forbearance Agreement), any financial, operating or other information reasonably
helpful in evaluating such Business Plans; and
(e)    by no later than 5:00 p.m. New York City time on September 27, 2017, an
updated Cash Forecast (as defined in the Original Forbearance Agreement),
together with a Variance Report (as defined in the Original Forbearance
Agreement).
4.06    In-Person Meetings. The Obligors shall continue to make their management
team, including the CRO (if employed at such time), and any other person
reasonably requested by the Restricted Holders available for in-person meetings
to discuss a Potential Transaction, at a location and time mutually convenient
for the parties.
4.07    Update Calls. During the Third Supplemental Forbearance Period, the
Obligors’ management team, including the CRO (if employed at such time), the
Obligors’ legal and financial advisors and the Restricted Holders’ legal and
financial advisors shall convene a telephonic meeting at a time mutually
convenient for the parties to discuss the status of and progress towards a
Potential Transaction (such telephonic meetings, “Update Calls”). Restricted
Holders and the independent members of the Company’s board of directors may, but
are not obligated to, participate in Update Calls. The first such Update Call
during the Third Supplemental Forbearance Period shall be held the week of
September 25, 2017; provided, for the avoidance of doubt, that the Obligors’
management team, the CRO, and the Obligors’ legal and financial advisors shall
be available as reasonably requested by the Restricted Holders’ legal and
financial advisors for additional telephonic meetings to discuss a Potential
Transaction or any related issues.


6

--------------------------------------------------------------------------------




4.08    Ordinary Course Operation of the Businesses. During the Third
Supplemental Forbearance Period, the Obligors shall operate their businesses in
the ordinary course and shall only make payments (i) in the ordinary course of
business and (ii) consistent, as to timing and amount, with the Cash Forecast
provided to Houlihan on September 22, 2017; provided that (a) the Obligors shall
comply with the foregoing section (ii) if the amount of payments made during the
Third Supplemental Forbearance Period does not exceed 105% of the budgeted
amount provided in such Cash Forecast on an individual line item basis and on an
aggregate basis; and (b) the Obligors may make any additional payments with the
written consent of the Requisite Supporting Holders, which consent may be
delivered by Paul, Weiss on behalf of such Requisite Supporting Holders.
4.09    Cash Conservation. During the Third Supplemental Forbearance Period the
Obligors shall fully utilize any grace period, cure period, or similarly
available extension before making any cash payment in an amount greater than
$250,000 to any one recipient; provided that the Obligors may make cash payments
inconsistent with this Section 4.09 only with the written consent of the
Requisite Supporting Holders, which written consent may be delivered by Paul,
Weiss on behalf of such Requisite Supporting Holders.
4.10    Deposit Account Control Agreements. During the Third Supplemental
Forbearance Period, the Company shall not (i) open any new bank accounts or
related accounts except as consented to by the Requisite Supporting Holders,
(ii) transfer cash from Deposit Accounts or any other account in which any
Obligor holds cash or cash equivalent assets that are subject to a Deposit
Account control agreement (a “DACA”) to accounts that are not subject to a DACA
or (iii) otherwise deposit funds into an account that is not subject to a DACA;
provided, however, that the Company may, from time to time, deposit funds into
an account that is not subject to a DACA so long as the balance in any such
account does not, after giving effect to such deposit, exceed $10,000.
4.11    Release. Each Obligor (for itself and its Subsidiaries and Affiliates
and the successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release, waive and forever discharge each of the Supporting Holders,
together with each of their respective Affiliates, and each of the directors,
officers, members, employees, agents, attorneys, financial advisors and
consultants of each of the foregoing (each a “Released Party”, and collectively,
the “Released Parties”), from any and all debts, claims, allegations,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done, in each case, on or prior to the date
hereof directly arising out of, connected with or related to this Agreement, the
Indenture or any other Notes Document, or any act, event or transaction related
or attendant thereto, or the agreements of any Supporting Holder contained
therein, or the possession, use, operation or control of any of the assets of
any Obligor. Each Obligor represents and warrants that it has no knowledge of
any claim by any Releasor against any Released Party or of any facts or acts or
omissions of any Released Party which on the date hereof would be the basis of a
claim by any Releasor against any Released Party which would not be released
hereby.


7

--------------------------------------------------------------------------------




4.12    Confidentiality.
(a)    Subject to terms of any applicable NDA, each Supporting Holder agrees
that all information relating to the Company, the Guarantors or any other
Subsidiary or Affiliate of the Company, the Notes Documents or the matters
contemplated herein that is received by such Supporting Holder in connection
with the performance by any party of this Agreement will be maintained in
confidence and will not be disclosed to third parties, except to the extent
permitted under any applicable NDA.
(b)    The Obligors agree that all information provided by the Supporting
Holders hereunder, including the identity of and amount of Notes held by each
Supporting Holder, will be maintained in confidence and will not be disclosed
publicly or to third parties other than the Company’s advisors and agents,
except as may be required by a court or other governmental agency. If the
Company publicly files a copy of this Agreement with the SEC or otherwise it
shall redact each Supporting Holder’s signature pages in any such filing so as
not to disclose such Supporting Holder’s identity or holdings information.
4.13    Tolling. During the Third Supplemental Forbearance Period, the Obligors
hereby agree to toll and suspend the running of the applicable statutes of
limitations, laches, or other doctrines relating to the passage of time with
respect to any and all debts, claims, allegations, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Supporting Holder
(or group thereof) has heretofore had or now or hereafter can, shall or may have
against any of the Obligors, respective Affiliates, and each of the directors,
officers, members, employees, agents, attorneys, financial advisors and
consultants of each of the foregoing.
4.14    Notices. The Company hereby agrees to notify the Supporting Holders
reasonably promptly in writing (which may be done by email to Paul, Weiss) of
(a) any failure by any of the Obligors to comply with their obligations set
forth in this Agreement or (b) the receipt by any of the Obligors of any
material complaint or demand by any person against any of the Obligors.
SECTION V.      REPRESENTATIONS AND WARRANTIES
In consideration of the foregoing agreements, the Obligors jointly and severally
hereby represent and warrant to each Supporting Holder, and each Supporting
Holder severally but not jointly hereby represents and warrants to the Obligors,
as follows:
5.01    Such party is duly organized, validly existing and is not in violation
in any respect of any term of its charter, bylaws or other constitutive
documents, and the execution, delivery and performance of this Agreement are
within such party’s power and have been duly authorized by all necessary action.
5.02    This Agreement constitutes a valid and legally binding agreement,
enforceable against such party in accordance with its terms.


8

--------------------------------------------------------------------------------




5.03    No consent or authorization of, filing with, notice to or other act by
or in respect of, any governmental or regulatory authority or any other person
is required in connection with such party’s entry into, and performance of, this
Agreement, except for consents, authorizations, filings and notices which have
been obtained or made and are in full force and effect or which are immaterial
in nature; and the entry into and performance of this Agreement by such party
does and will not conflict with, or result in the default under, any material
agreement or document of such party, its constituent documents or any applicable
law, regulation or court order, consent or ruling.
5.04    Each Supporting Holder represents and warrants that, as of the date
hereof, it beneficially holds, or advises or manages for a beneficial holder,
the principal amount of Notes set forth on the signature page attached hereto,
and to that extent it advises or acts as a manager for any beneficial holder, it
has the authority to enter into this Agreement on behalf of such beneficial
holder and that this Agreement is a valid and legally binding agreement,
enforceable against that holder and such party.
5.05    The parties to this Agreement acknowledge that nothing in this
Agreement, including the presentation of drafts from one party to another,
constitutes the making of an offer to sell or the solicitation of an offer to
buy securities or loans of any kind or the solicitation of a consent or waiver
of any rights under any of the Notes Documents and the entry into this Agreement
shall not constitute, directly or indirectly, an incurrence, a refinancing, an
extension or a modification in any way of any debt or a recapitalization or
restructuring in any way of the obligations of the Obligors.
5.06    The Supporting Holders have not made any assurances concerning (a) the
manner in which or whether the Specified Default may be resolved or (b) any
additional forbearance, waiver, restructuring or other accommodations.
SECTION VI.      RATIFICATION OF EXISTING AGREEMENTS
6.01    The Obligors and the Supporting Holders hereby acknowledge and agree
that, (a) the relationships between the Obligors and the Supporting Holders are
governed by the Notes Documents, this Agreement, and other agreements that may
be executed by the Obligors and the Supporting Holders from time to time, (b) no
fiduciary duty or special relationship is or will be created by any discussions
regarding any possible amendment, waiver or forbearance, (c) the rights and
obligations of the Supporting Holders under this Agreement are several and not
joint and no Supporting Holder shall be liable or responsible for obligations of
any other Supporting Holder, (d) no Supporting Holder has made to any Obligor,
and no Obligor has made to any Supporting Holder, any promise, commitment or
representation of any kind or character with respect to any forbearance or other
matter as of the date of this Agreement other than as set forth in this
Agreement, (e) this Agreement has no effect or bearing on any rights or remedies
the Supporting Holders may have available under the Notes Documents other than
as explicitly provided for herein, (f) no person has any obligation to engage in
discussions with any other person after the date hereof regarding any further
forbearance and (g) no Supporting Holder and no Obligor has any obligation under
any circumstances to amend, waive, supplement or otherwise modify the terms of
the Notes Documents, offer any discounted payoff of the Notes, refinance or
exchange the Notes, vote or refrain from voting or otherwise acting with respect
to its Notes, extend the Third Supplemental Forbearance Period, grant any other
forbearance, agree to any amendment, supplement, waiver or other


9

--------------------------------------------------------------------------------




modification or any Potential Transaction, enter into any definitive
documentation in connection with a Potential Transaction, or extend any other
accommodation, financial or otherwise, to any Obligor or any of its Affiliates.
SECTION VII.      MISCELLANEOUS
7.01    Conditions Precedent to Effectiveness of this Agreement. This Agreement
and the Third Supplemental Forbearance shall become effective upon fulfillment
of the following conditions (the date on which such conditions are satisfied or
waived, the “Agreement Effective Date”):
(a)    The parties to this Agreement receiving counterparts of this Agreement
duly executed by (i) the Company, (ii) the Guarantors and (iii) beneficial
holders, or investment managers or advisors for such beneficial holders, of more
than 75% of the outstanding principal amount of the Notes; and
(b)    The Company confirms to the satisfaction of the Supporting Holders (which
may be done via email to Paul, Weiss) that, other than any cash or cash
equivalent assets held in an account that has a balance of less than $10,000 as
of the date hereof (and provided that no more than ten (10) such accounts
exist), all of the Company’s cash or cash equivalent assets continue to be held
in bank accounts that are subject to a properly executed DACA.
Notwithstanding anything herein to the contrary, if the Agreement Effective Date
does not occur on or before September 27, 2017, then this Agreement shall
automatically terminate without further notice or action by any party.
7.02    More Favorable Agreements. If the Company has entered into or at any
time on or after the date hereof enters into a forbearance or similar agreement
with any other holder of Notes that contains terms more favorable to such holder
than those contained in this Agreement (each such agreement, a “More Favorable
Agreement”), such terms of such More Favorable Agreement shall automatically be
incorporated unless the Requisite Supporting Holders, in their sole discretion,
elect not to include any such terms. The Company shall (a) promptly notify the
Supporting Holders of its entry into a More Favorable Agreement, including the
identity of the other party to such More Favorable Agreement, and (b) promptly
provide a copy of such More Favorable Agreement to the Supporting Holders.
7.03    Counterparts. This Agreement may be executed and delivered in any number
of counterparts with the same effect as if the signatures on each counterpart
were upon the same instrument. Any counterpart delivered by facsimile or by
other electronic method of transmission shall be deemed an original signature
thereto.
7.04    Interpretive Matters.
(a)    Capitalized terms used (but not defined) herein shall have the meanings
ascribed to them in the Original Forbearance Agreement.


10

--------------------------------------------------------------------------------




(b)    Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, and the term “including” is not limiting. The words
“hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Section, subsection and clause references herein are to this
Agreement unless otherwise specified.
(c)    The term “person” as used in this Agreement shall be broadly interpreted
to include, without limitation, any individual, corporation, company,
partnership or other entity.
7.05    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, not including the conflict of
law rules and principles thereof. Each party hereto hereby irrevocably and
unconditionally consents to submit to the non-exclusive jurisdiction of the
federal and state courts in the Borough of Manhattan, City of New York for any
action, suit, or proceeding arising out of or relating to this Agreement and the
transactions contemplated by this Agreement. Each party hereto hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit, or proceeding arising out of this Agreement in any such court
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit, or proceeding
brought in any such court has been brought in an inconvenient forum.
7.06    Successors and Assigns. This Agreement shall be binding upon each of the
Company, the Guarantors, the Supporting Holders and their respective successors
and assigns, and shall inure to the benefit of each such person and their
permitted successors and assigns.
7.07    Additional Parties. Without in any way limiting the provisions hereof,
additional holders or beneficial owners of Notes may elect to become parties to
this Agreement by executing and delivering to the Company a Third Supplemental
Forbearance Joinder Agreement substantially in the form of Exhibit A hereto.
Such additional holder or beneficial owner of Notes shall become a Supporting
Holder under this Agreement in accordance with the terms of this Agreement.
7.08    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
7.09    Integration. This Agreement contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. Except as
otherwise provided herein, this Agreement supersedes all prior or
contemporaneous negotiations, promises, covenants, agreements and
representations of every nature whatsoever with respect to the matters referred
to in this Agreement, all of which have become merged and finally integrated
into this Agreement. Each of the parties hereto understands that in the event of
any subsequent litigation, controversy or dispute concerning any of the terms,
conditions or provisions of this Agreement, no party shall be entitled to offer
or introduce into evidence any oral promises or oral agreements between the
parties relating to the subject matter of this Agreement not included or
referred to herein and not reflected by a writing included or referred to
herein.
7.10    Jury Trial Waiver. The Company, the Guarantors and the Supporting
Holders, by acceptance of this Agreement, mutually hereby knowingly, voluntarily
and intentionally waive the


11

--------------------------------------------------------------------------------




right to a trial by jury in respect of any litigation based herein, arising out
of, under or in connection with this Agreement and the Notes Documents or any
other documents contemplated to be executed in connection herewith, or any
course of conduct, course of dealings, statements (whether verbal or written) or
actions of any party, including, without limitation, any course of conduct,
course of dealings, statements or actions of any Supporting Holder relating to
the administration of the Notes or enforcement of the Notes Documents arising
out of tort, strict liability, contract or any other law, and agree that no
party will seek to consolidate any such action with any other action in which a
jury trial cannot be or has not been waived.
7.11    Email. Unless the context of this Agreement clearly requires otherwise,
any notice or other communication required by this Agreement may (a) if from the
Obligors to the Supporting Holders (or any subset thereof), be made by email
from counsel to the Obligors to Paul, Weiss or (b) if from the Supporting
Holders (or any subset thereof) to the Obligors, be made by email from Paul,
Weiss to counsel for the Obligors. For the avoidance of doubt, any notice or
communication contemplated by this Agreement, regardless of whether the
applicable subsection of this Agreement contemplates email delivery of such
notice or communication, may be done via email.
7.12    Amendment. This Agreement may only be amended or modified in writing by
the Company, the Guarantors and each Supporting Holder.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[Remainder of Page Intentionally Left Blank]




12

--------------------------------------------------------------------------------









ARMSTRONG ENERGY, INC.,





By:     /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President & CEO




ARMSTRONG AIR, LLC
as a Guarantor




By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President


ARMSTRONG COAL COMPANY, INC.,
as a Guarantor



By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President




ARMSTRONG ENERGY HOLDINGS, INC.,
as a Guarantor


By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President


WESTERN DIAMOND LLC,
as a Guarantor


By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President & CFO








[Signature Page to Third Supplemental Forbearance Agreement]

--------------------------------------------------------------------------------




WESTERN LAND COMPANY, LLC,
as a Guarantor


By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: Manager






ARMSTRONG ENERGY HOLDINGS, INC., as Sole Member of ARMSTRONG LOGISTICS SERVICES,
LLC,
as a Guarantor



By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President


THOROUGHFARE MINING, LLC,
as a Guarantor



By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President & CEO


ARMSTRONG COAL SALES, LLC,
as a Guarantor



By:    /s/ Martin D. Wilson    
Name: Martin D. Wilson
Title: President




[Signature Page to Third Supplemental Forbearance Agreement]

--------------------------------------------------------------------------------










[Signature Page to Third Supplemental Forbearance Agreement]

--------------------------------------------------------------------------------





Exhibit A


FORM OF THIRD SUPPLEMENTAL FORBEARANCE JOINDER AGREEMENT
[●], 2017
Armstrong Energy, Inc.
7733 Forsyth Boulevard
Suite 1625
Saint Louis, Missouri 63105
Attention: Eric Waller, General Counsel
RE:    Forbearance Agreement
Ladies and Gentlemen:
Reference is made to the Third Supplemental Forbearance Agreement dated as of
September [●], 2017 entered into between the Company, the Guarantors, and the
Supporting Holders party thereto (such Third Supplemental Forbearance Agreement,
as in effect on the date hereof and as it may hereafter be amended, supplemented
or otherwise modified from time to time, together with this Third Supplemental
Forbearance Joinder Agreement, being the “Third Supplemental Forbearance
Agreement”). Any capitalized terms not defined in this Third Supplemental
Forbearance Joinder Agreement have the meanings given to them in the Third
Supplemental Forbearance Agreement.
SECTION I.      Joining Obligations Under the Third Supplemental Forbearance
Agreement. The undersigned (the “Joining Noteholder”) hereby agrees, as of the
date first above written, to join and to be bound as a Supporting Holder by all
of the terms and conditions of the Third Supplemental Forbearance Agreement, to
the same extent as each of the other Supporting Holders thereunder. The
undersigned further agrees, as of the date first above written, that each
reference in the Third Supplemental Forbearance Agreement to a “Supporting
Holder” shall also mean and be a reference to the undersigned, including the
making of each representation and warranty set forth in Section 5 of the Third
Supplemental Forbearance Agreement.
SECTION II.      Execution and Delivery. Delivery of an executed counterpart of
a signature page to this Third Supplemental Forbearance Joinder Agreement by
telecopier or in .PDF or similar format by email shall be effective as delivery
of an original executed counterpart of this Third Supplemental Forbearance
Joinder Agreement. For the avoidance of doubt, the Obligors do not need to
separately execute this Third Supplemental Forbearance Joinder Agreement but are
nevertheless bound by the terms of the Third Supplemental Forbearance Agreement
with respect to the Joining Noteholder as if such Joining Noteholder were a
party to the Third Supplemental Forbearance Agreement.
SECTION III.      Governing Law; Jurisdiction; Waiver of Jury Trial, Etc. The
parties hereto hereby agree that Sections 7.06 and 7.11 of the Forbearance
Agreement shall apply to this Third Supplemental Forbearance Joinder Agreement.





--------------------------------------------------------------------------------









Very truly yours,
[●]
By

Name:
Title:

Noteholder’s principal amount of Notes: $_____







